DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.



Introductory Remarks
	In response to communications filed on 13 September 2022, claims 1-2, 4, 8, 10-11, 16-17, and 19-20 are amended per Applicant's request. Claim 18 is cancelled. No claims were withdrawn. Claim 21 is new. Therefore, claims 1-17 and 19-21 are presently pending in the application, of which claims 1, 10, and 16 are presented in independent form.

The previously raised 112 rejections of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued for claims 16-17 and 19-20 in view of the amendments.
The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is maintained.





Response to Arguments
Applicant’s arguments filed 13 September 2022 with respect to the rejection of the claims under 35 U.S.C. 112 (see Remarks, p. 8) have been fully considered and are persuasive. The amendments render the 112 rejections moot. However, the amendments raise new ground(s) of rejection for claims 16-17 and 19-20, as seen below.
Applicant’s arguments filed 13 September 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument that the claims recite detailed steps and features that point to specific improvements in computing device capabilities (see Remarks, p. 10-11) are unpersuasive. The claims are primarily directed to stating that smart contracts are configured to implement various steps, but do not integrate the smart contracts into a practical application of that idea (contrary to Applicant’s arguments on Remarks, p. 12-13).
The claims do no more than state that wallet recovery is allowed to be performed, using smart contracts, recovery logic, etc., which is nothing more than stating certain methods of organizing human activities (an abstract idea) that attempt to limit such activities to a particular technological environment—namely, computers via the use of smart contracts, recovery logic, etc.
Applicant’s argument that the claims perform such steps without utilizing a key (see Remarks, p. 12) is unpersuasive, as the claims only recite this at a high level of generality and not a particular means by which the system accomplishes this (beyond stating at a high level that such non-private-key-utilization during the recovery process involves, e.g., a predetermined passcode, as seen in dependent claim 9). However, again, this is nothing more than an attempt to limit the claims to a particular technological field or field-of-use.
See, e.g., SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at pp. 12, ¶ 2 (finding that dependent claims 8 and 9 adding limitations that a statistical method being utilized was a jackknife method and cross validation method, which were all “particular methods of resampling”; such features simply provided further narrowing of what were still mathematical operations, adding nothing outside the abstract realm).
Applicant’s arguments with regards to Step 2B (see Remarks, p. 14-16) have been fully considered but are unpersuasive, as Applicant references elements that were already addressed in Step 2A and found to be directed to insignificant field-of-use limitations (e.g., the use of smart contracts, etc.). Such considerations thus need not be addressed in Step 2B, and therefore, Applicant’s arguments with regards to these additional elements in Step 2B are moot.
However, as a note, Applicant may amend the claims to more particularly integrate the manner in which the recovery verification process takes place, or elements of Claim 21 (if Claim 21 were amended to sufficiently address the 112(b), indefiniteness issue) to potentially overcome the 101 rejection. See page 7 below with regards to the note on Claim 21 for further details.
Applicant’s arguments filed 13 September 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant solely argues that the amendments render the prior art rejections moot. See Remarks at p. 16. The Examiner respectfully disagrees, and the 103 rejection has been modified to conform to the amended claim language.




Claim Interpretation
The independent claims’ language (in both the preamble and the body of the claim language) “without utilizing a [private] key”, has been interpreted to mean recovery processes using recovery verification not utilizing a private key, e.g., other forms of authentication such as biometric verification, in-person verification, passcode verification, security questions, multi-signal voting (see, e.g., Specification, [0034] with reference to [FIG. 1]), log-in credentials including multi-factor authentication (see, e.g., Specification, [0042] with reference to [FIG. 3]), etc. For this reason, the 112 rejections with regards to this language of “without utilizing a [private] key” has been withdrawn (as Applicant’s language was amended to include that the private key is not utilized in response to a recovery request, thereby indicating that the private key not being utilized is tied to the recovery process).



Claim Objections
Claim 1 is objected to because of the following informalities: the claim states “configuring, by the one or more processors…” which should be “configuring, by [[the]] one or more processors”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the claim states “at one or more processors” and “with one or more processors”. These should be “by”.
Furthermore, the claim states “…without utilizing the key associated with the user smart wallet in response to receiving an indication that key associated with the user smart wallet has been lost”. There should be a “the” between “that” and “key”.
Appropriate correction is required.




Allowable Subject Matter
Claim 21 would be allowable over the prior art of record if the 35 U.S.C. 112(b), indefiniteness rejection of Claim 21 was overcome, and if the rejections of independent Claim 1 (upon which Claim 21 depends upon) were overcome. No 101 or prior art rejection is presented for Clam 21, as no prior art was found to teach, suggest, or otherwise render obvious the limitations of Claim 21, and Claim 21 appears to be directed to patent eligible subject matter, pending amendments to address the 112(b), indefiniteness rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “receiving…an indication that a key associated with for items stored in the user smart wallet the user smart wallet associated with the user account has been lost”. It is not clear what is being claimed here.
Claims 17 and 19-20 are rejected for at least by virtue of their dependency on independent claim 16, and for failing to cure the deficiencies of claim 16.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the blockchain”, which should be “a blockchain”. 
However, even if this lack of antecedent basis issue were corrected, there is no clear relationship between the blockchain and the smart contracts of independent claim 1, and thus it is unclear what is being claimed with respect to the use of the blockchain in relation to the rest of claim 1 as a whole.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims recite dependency upon claim 18, which was cancelled.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purposes of examination, Claims 19 and 20 have been taken to depend upon claim 16, which cancelled claim 18 had formerly depended upon.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more).
	The claims are directed to certain methods of organizing human activity (commercial or legal interactions), as the claims are directed to the account management (of a wallet) whose asset contents are transferred to another wallet. See, e.g., MPEP 2106.04(a)(2)(II)(B).
In particular, independent claims 1 and 10 recite configuring a first smart contract to initiate transfer of one or more wallet items registered to the first smart contract to a location specified by the second smart contract; receiving a wallet recovery request associated with the first smart contract, the wallet recovery request specifying a third smart contract as being a recipient wallet; configuring the second smart contract to initiate transfer of the one or more wallet items from the first smart contract by relaying an address of the third smart contract to the first smart contract; and based on the wallet recovery request, initiating, by the second smart contract, a transfer of the one or more wallet items from the first smart contract to the third smart contract. Dependent claims 2 and 11 recite configuring the third smart contract to authorize the second smart contract to initiate transfer of one or more wallet items registered to the third smart contract to a location specified by the second smart contract; and configuring the second smart contract to initiate transfer of the one or more wallet items from the third smart contract. Dependent claim 4 recites instantiating the third smart contract by registering the address of the third smart contract with the second smart contract (i.e., similar to how one would set up another account, such as a bank account with an associated routing number, i.e., “address”). Dependent claims 5 and 13 recite initiating a transfer of a portion of the one or more wallet items from the first smart contract to the second smart contract. Such limitations recite certain methods of organizing human activity.
	Similarly, independent claim 16 recites receiving an indication that a key associated with a user smart wallet associated with the user account has been lost; initiating a validation and recovery process for items stored in the user smart wallet; transferring the items stored in the user smart wallet to the recovery smart wallet; and associating the recovery smart wallet with the user account. The claim further recites configuring the user smart wallet to authorize a recovery agent to initiate transfer of one or more wallet items registered to the user smart wallet to a location specified by the recovery agent. Dependent claim 20 recites transferring a portion of the one or more wallet items from the user smart wallet to the recovery agent. Such limitations recite certain methods of organizing human activity.
	Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea.
	In particular, the claims recite the steps are implemented via smart contracts, recovery logic, recovery agents, and various computing hardware components, e.g., a processor, transceiver, and memory. These are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

	Independent claims 1, 10, and 16 recite receiving, via an API and by the second smart contract, a wallet recovery request associated with the first smart contract, and that the transfer is initiated in response to receiving a first recovery verifier. Independent claim 16 further recites receiving log-in credentials associated with a user account, and receiving an indication that a key associated with a user smart wallet associated with the user account has been lost. These “receiving” steps are insignificant extra-solution activities. The use of an API and second smart contract is nothing more than attempts to limit the claims to a particular technological field—namely, the within the realm of computers. The fact that the wallet recovery request specifies a third smart contract as being a recipient wallet, and that the transfer of one or more wallet items is in response to receiving a “first recovery verifier by relaying an address of the third smart contract to the first smart contract”, are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
	Additionally, the fact that a private key is not utilized, is nothing more than an attempt to limit the claims to a particular field of information—that is, anything other than a private key. However, this does not move the claims out of the realm of abstract ideas, and amounts to nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
	Dependent claim 3 recites that the second recovery verifier (of dependent claim 2) is identical to the first recovery verifier (of independent claim 1). This is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
	Dependent claim 4 recites that an instantiation of a third smart contract is done by the second smart contract. Similarly, dependent claim 14 recites the system receiving log-in credentials for a user account associated with the first smart contract and receiving the wallet recovery request from the user account. These are nothing more than an attempt to limit the claims to a particular technological field—namely, that of computers.
	Dependent claim 6 recites receiving a wallet recovery request from a user account associated with the first smart contract. This is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
	Dependent claims 7-9 (and similarly, dependent claim 15), pertain to the first recovery verifier involving a multi-signal trigger from a plurality of verifier smart contracts, including a predetermined passcode from each of the plurality of verifier smart contracts. Similarly, dependent claim 17 pertains to a receiving a predetermined recovery phrase from a plurality of verifier smart contracts which are pre-established through the user smart wallet. These are nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result. Additionally, that the second smart contract is configured to accept such information is nothing more than an attempt to limit the claims to a particular technological field—namely, via computers.
	Dependent claim 19 recites receiving a confirmation of user identity of an owner of the user account. The “receiving” step is an insignificant extra-solution activity. The type of data that is being received is nothing more than an insignificant field-of-use limitation.

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims, therefore, are directed to an abstract idea.

	The claims do not contain any additional elements that are sufficient to amount to significantly more than the judicial exception.
	As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of smart contracts, recovery logic, recovery agents, and various computing hardware components, e.g., a processor, transceiver, and memory, amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	The claims variously recite extra-solution activities of receiving data. Such steps are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving steps).
Even when viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing those functions1, and encompass methods of organizing human activity by managing relationships between one or more persons and a computer. Accordingly, the claims recite an abstract idea.
	Secondly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are primarily directed to insignificant extra-solution activities, and insignificant field-of-use limitations (describing the context rather than a particular manner of achieving the receiving steps). The claims do not recite any improvement to the way in which information is stored, organized, or searched. And merely stating the conditions under which the steps are executed only provides mere narrowing of what are otherwise abstract concepts. As stated previously however, merely narrowing or reformulating an abstract idea does not add “significantly more” to it.
	However, none of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—the system operates to perform (1) authorization of a second smart contract to initiate transfer of the one or more wallet items registered to the first smart contract without utilizing a (private) key associated with the first smart contract; (2) the initiation of the transfer of one or more wallet items; (3) the transfer of the one or more wallet items is performed, e.g., whether through some record updating recorded somewhere, or how information is even identified between the various wallets, e.g., via some sort of address assignment, key assignment, or other data; (4) the instantiation of the third smart contract or the registration of the address of the third smart contract.
To reiterate, and in particular, the fact that there are no limitations confining the claims to a particular data structure, for example, a manner of keeping records of the various assignments of information, how the system maintains (or does not maintain) keys or any other related structure for identifying recovery accounts, how the system maintains wallet addresses or reassigns the wallet assets, etc., shows that the nature of the claims are at a high level of generality, i.e., an abstract idea. The claims are recited in a purely functional form, directed to the resulting goal or idea rather than a concrete embodiment of that idea.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (“Black”) (US 2019/0220852 A1), in view of Kim et al. (“Kim”) (US 2020/0005282 A1).
	Regarding claim 1: Black teaches A method of recovering blockchain wallet items …, the method comprising:
	receiving, via an API and by the second smart contract, the wallet recovery request associated with the first smart contract, … the third smart contract located at a third blockchain address (Black, [0162], where the currency conversion system 104 (i.e., “second smart contract”) receives identity data for a customer and a request to restore a customer wallet (i.e., “receiving, … by the second smart contract, a wallet recovery request associated with the first smart contract”). See Black, [0104], where a customer may download an application to the customer device 102 and create (or modify) a customer wallet, where the application may interface with a customer (i.e., “via an API”) and communicate with the currency conversion system 104 (i.e., “second smart contract”). See Black, [0182-0183], where the system restores a customer wallet by creating a new customer wallet and transferring assets from the old customer wallet (i.e., “first smart contract”) to the new customer wallet (i.e., “third smart contract”), which includes creating a new key, address, or wallet in the event one or more old keys, addresses, and/or wallets are lost (i.e., “the third smart contract located at a third blockchain address”));
	configuring, by the one or more processors, the second smart contract to initiate transfer of the one or more wallet items from the first smart contract in response to receiving a first recovery verifier … ; and based on the wallet recovery request and responsive to receiving the first recovery verifier, initiating, by the one or more processors, by the second smart contract, a transfer of the one or more wallet items from the first smart contract to the third smart contract by executing a routine of the recovery logic (Black, [0168-0170] and [0182-0183], where when the identity data received from the customer device is verified (i.e., “in response to receiving the first recovery verifier”), the currency conversion system restores the customer wallet by creating a new customer wallet, and transferring assets from the old customer wallet to the new customer wallet (i.e., “initiate transfer of the one or more wallet items from the first smart contract to the third smart contract”), which may be embodied as machine-executable instructions to perform the disclosed steps (Black, [0277]) (i.e., “by executing a routine of the recovery logic”). See Black, [0007], where at least one processor is configured to restore the customer wallet (i.e., “by the one or more processors”)).
	Black does not appear to explicitly teach [recovering blockchain wallet items] without utilizing a private key; configuring, by the one or more processors, a first smart contract located at a first blockchain address with a recovery logic to authorize a second smart contract located at a second blockchain address in order to initiate transfer of one or more wallet items registered to the first smart contract to a recipient wallet blockchain address specified by the second smart contract without utilizing a private key associated with the first smart contract in response to receiving a wallet recovery request; [receiving a wallet recovery request associated with the first smart contract,] the wallet recovery request specifying a third smart contract as being a recipient wallet; [and transferring the one or more wallet items from the first smart contract] by relaying the third blockchain address of the third smart contract to the recovery logic.
	Kim teaches [recovering blockchain wallet items] without utilizing a private key (see Kim, [0016] below);
configuring, by the one or more processors, a first smart contract located at a first blockchain address with a recovery logic to authorize a second smart contract located at a second blockchain address in order to initiate transfer of one or more wallet items registered to the first smart contract to a recipient wallet blockchain address specified by the second smart contract (Kim, [0074], where a user account may be requesting wallet recovery, the user account having been associated with the wallet (i.e., “first smart contract”) (thus in this manner, the wallet (“first smart contract”) was configured to authorize wallet recovery via interactions with the user account, as claimed). See Kim, [0061], where users submit recovery requests through the user account via the third party system (i.e., “second smart contract”). See also Kim, [0042-0043], where wallets (i.e., “first smart contract”) are associated with one or more blockchain recovery accounts (i.e., “second smart contract”), where the wallet can execute a set of operations upon receipt of messages signed by the recovery account, including initiating the recovery process (i.e., “recovery logic”), where the wallet recovery request received by the third party system (i.e., “second smart contract”) may include the wallet address (Kim, [0065-0067]) (i.e., “to a blockchain address specified by the second smart contract”)) without utilizing a private key associated with the first smart contract in response to receiving a wallet recovery request (Kim, [0016], where the system receives a wallet recovery request from a user, and verifies the user identity as an owner of the wallet via, e.g., logged-in user account, user device verification, identity documentation, user credential verification, multi-factor authentication, etc. (i.e., “without utilizing a private key associated with the first smart contract in response to receiving a wallet recovery request”));
[receiving a wallet recovery request associated with the first smart contract,] the wallet recovery request specifying a third smart contract as being a recipient wallet (Kim, [0065-0067], where a user’s wallet recovery request is received by a trusted third party system or owner or wallet (i.e., “second smart contract”). The wallet recovery request may include the wallet address (i.e., “specifying a third smart contract as being a recipient wallet, the third smart contract located at a third blockchain address”). See also Kim, [0038] and [0072], where the third party system receives a wallet recovery request through a third party system interface (i.e., “receiving, via an API and by the second smart contract, a wallet recovery request”)); [and]
[transferring the one or more wallet items from the first smart contract] by relaying the third blockchain address of the third smart contract to the recovery logic (Kim, [0040], where wallet parameters can be received from the recovery account, where wallet parameters include a blockchain address. See Kim, [0065-0067] above with regards to the wallet recovery process (i.e., “recovery logic”) including the wallet recovery request and wallet recovery address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Black and Kim (hereinafter “Black as modified”) with the motivation of allowing users to have manual control over which wallets they wanted funds to be restored to. Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate Kim’s disclosure of not utilizing keys associated with the user smart wallet with the motivation of allowing wallet access to be restored to a verified wallet owner when wallet keys are partially or entirely lost or compromised (Kim, [0012]).

	Regarding claim 2: Black as modified teaches The method of claim 1 further comprising:
	configuring, by the one or more processors, the third smart contract to authorize the second smart contract to initiate transfer of one or more wallet items registered to the third smart contract to a blockchain address specified by the second smart contract (Black, [0182-0187], where a new customer wallet is created, and assets transferred from the old customer wallet to the new customer wallet (i.e., “third smart contract”). A new transaction address associated with the new customer wallet is generated and based on the new private key(s). A device would be required to possess these new private keys in order to transact from the new transaction address. (i.e., “authorize the second smart contract to initiate transfer of one or more wallet items registered to the third smart contract”). See Black, [0137-0138], where transaction requests include a transaction address for a destination wallet where the asset is to be transferred (i.e., “to a blockchain address specified by the second smart contract”), and signed based on the private transaction key(s)); and
	configuring, by the one or more processors, the second smart contract to initiate transfer of the one or more wallet items from the third smart contract in response to receiving a second recovery verifier (Black, [0134-0138], where a customer may open an application on the customer device using authentication data (i.e., “receiving a second recovery verifier”), where after gaining access to the application, the customer may create 706 a transaction request in the application. The transaction request may include a destination wallet’s transaction address where the asset is to be transferred. The transaction may be signed using the private key, and initiate the transfer of assets to the destination wallet. Recall from Black, [0182-0187], where a new customer wallet was used to restore an old customer wallet, and the new customer wallet is used to transact from).
	Although Black does not appear to explicitly state that the second smart contract initiates transfer of the asset in response to receiving a second recovery identifier as claimed, one of ordinary skill in the art would have been suggested by Black’s disclosure to modify Black such that the user is required to re-sign into their new wallet (i.e., such that the system receives a second recovery identifier) with the motivation of ensuring that users are not continuing the session with potentially an old session data (i.e., restarting the session to clear up old cookies, cache data, etc.), which provides for better security.

	Regarding claim 3: Black as modified teaches The method of claim 2, wherein the second recovery verifier is identical to the first recovery verifier (Black, [0134-0138], where a customer may open an application on the customer device using authentication data (i.e., “receiving a recovery verifier”), where after gaining access to the application, the customer may create 706 a transaction request in the application. The transaction request may include a destination wallet’s transaction address where the asset is to be transferred. The transaction may be signed using the private key, and initiate the transfer of assets to the destination wallet. Recall from Black, [0182-0187], where a new customer wallet was used to restore an old customer wallet, and the new customer wallet is used to transact from). 

	Regarding claim 4: Black as modified teaches The method of claim 1 further comprising instantiating, using the one or more processors, by the second smart contract, the third smart contract by registering the address of the third smart contract with the second smart contract (Black, [0182-0185], where a recovery process may be performed following a customer losing a customer device 102 that had possessed a private key associated with a customer wallet. The system creates a new customer wallet (i.e., “instantiating…the third smart contract”) and transfers assets from the old customer wallet to the new customer wallet. One or more new private keys associated with a new customer wallet may be generated 1001, in addition to the currency conversion system (i.e., “second smart contract”) also generating a new transaction address associated with the new customer wallet based on the new private key(s) (i.e., “registering the address of the third smart contract with the second smart contract”)). 

	Regarding claim 5: Black as modified teaches The method of claim 1, wherein initiating the transfer of the one or more wallet items from the first smart contract to the third smart contract comprises initiating a transfer of a portion of the one or more wallet items from the first smart contract to the second smart contract (Black, [0116-0117], where a trusted third party may authorize certain transactions at the asset exchange in which assets are transferred from a custodial wallet to a new transaction address in the customer wallet).
	Although Black does not appear to explicitly state that the custodial wallet is utilized for purposes of recovery, one of ordinary skill in the art would have been suggested to have modified Black such that the custodial wallet is also utilized for wallet recovery (which is a form of asset transfer) (see also Black, [0186], where the trusted third party is also involved in wallet recovery; see also Black, [0222], where private keys may be transmitted to a customer device for either generating transaction addresses or wallet recovery) with the motivation of making the system less vulnerable to malicious attack since the keys for authorizing transactions are decentralized (Black, [0117]).

	Regarding claim 6: Black as modified teaches The method of claim 1, wherein the wallet recovery request is received from a user account associated with the first smart contract (Black, [0162-0163], where the system may receive a request to restore a customer wallet, in addition to identity data for a customer that was stored when the customer initially created their account with the system (i.e., “from a user account associated with the first smart contract”)). 

	Regarding claim 7: Black as modified teaches The method of claim 1, wherein the first recovery verifier comprises receiving a multi-signal trigger from a plurality of verifier smart contracts (Kim, [0073-0074], where the wallet receives at least a predetermined number of signed wallet recovery requests, each specifying the same set of new owner accounts (e.g., public owner keys or hashes thereof), each signed by a different owner key associated with a different owner account stored by the wallet. The user identity may be verified using multiple factors or channels (i.e., “multi-signal trigger”), e.g., multi-factor authentication using secondary contact methods and/or devices associated with the user account (i.e., “plurality of verifier smart contracts”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Black and Kim (hereinafter “Black as modified”) with the motivation of increasing the security of the recovery process through multiple levels of authentication.

	Regarding claim 8: Black as modified teaches The method of claim 7, further comprising configuring, by the one or more processors, the second smart contract to accept the multi-signal trigger from the plurality of verifier smart contracts (Kim, [0072-0073], where the third party system (i.e., “second smart contract”) receives the wallet recovery request through a third party system interface, and the wallet receives at least a predetermined number of signed wallet recovery requests, each specifying the same set of new owner accounts, each signed by a different owner key associated with a different owner account stored by the wallet (i.e., “multi-signal trigger”) . The user identity may be verified using multiple factors or channels (i.e., “multi-signal trigger”), e.g., multi-factor authentication using secondary contact methods and/or devices associated with the user account (i.e., “plurality of verifier smart contracts”)). 

	Regarding claim 9: Black as modified teaches The method of claim 8 wherein the multi-signal trigger comprises a predetermined passcode sent from each of the plurality of verifier smart contracts (Kim, [0074], where the user identity may be verified using multiple factors or channels, including a user entering the correct code into a user device associated with the wallet (i.e., “predetermined passcode”), multi-factor authentication (e.g., two-factor authentication) using secondary contact methods and/or devices associated with the user account, which may be the same or different device(s) than the requesting device).
	Although Kim does not appear to explicitly state that a predetermined passcode is sent from each of the plurality of verifier smart contracts as claimed, Kim discloses that a predetermined number of signed wallet recovery requests may be received in order to initiate the recovery (Kim, [0073]). Therefore, one of ordinary skill in the art would have been suggested to modify Kim such that the code (Kim, [0074]) is received from each of the owner accounts (Kim, [0073]) using secondary contact methods and/or devices associated with the user account (Kim, [0074]) with the motivation of utilizing a simple method across multiple levels of authorization for implementing recovery (e.g., as opposed to providing documentation, biometric information, etc., which may prove to be more complicated for users to be validated/verified).

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Black teaches A system for recovering blockchain wallet items without a private key comprising: a processor; a transceiver; and a memory having stored thereon computer program code that, when executed by the processor, controls the processor to [perform the claimed steps] (Black, [0275-0276], where the disclosed system may be implemented using memory storing instructions executable by processors to execute the disclosed steps. See Black, [0285], where the system includes a network interface (i.e., “transceiver”) for communicating with various types of networks or communication channels).

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 14: Black as modified teaches The system of claim 10, wherein the system is further configured to receive log-in credentials for a user account associated with the first smart contract and receive the wallet recovery request from the user account (Kim, [0065], where the system receives a wallet recovery request from a user, where the user requests the wallet recovery through a logged-in user account associated with the wallet).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Black and Kim with the motivation of allowing users an easy-access manner to recover their wallet data rather than, e.g., in-person verification.

	Regarding claim 15: Black as modified teaches The system of claim 10, wherein the first recovery verifier comprises a multi-signal trigger received from a plurality of verifier smart contracts (Kim, [0073-0074], where the wallet receives at least a predetermined number of signed wallet recovery requests, each specifying the same set of new owner accounts (e.g., public owner keys or hashes thereof), each signed by a different owner key associated with a different owner account stored by the wallet. The user identity may be verified using multiple factors or channels (i.e., “multi-signal trigger”), e.g., multi-factor authentication using secondary contact methods and/or devices associated with the user account (i.e., “plurality of verifier smart contracts”)), each multi-signal trigger comprising a predetermined passcode (Kim, [0074], where the user identity may be verified using multiple factors or channels, including a user entering the correct code into a user device associated with the wallet (i.e., “predetermined passcode”), multi-factor authentication (e.g., two-factor authentication) using secondary contact methods and/or devices associated with the user account, which may be the same or different device(s) than the requesting device).
	Although Kim does not appear to explicitly state that a predetermined passcode is sent from each of the plurality of verifier smart contracts as claimed, Kim discloses that a predetermined number of signed wallet recovery requests may be received in order to initiate the recovery (Kim, [0073]). Therefore, one of ordinary skill in the art would have been suggested to modify Kim such that the code (Kim, [0074]) is received from each of the owner accounts (Kim, [0073]) using secondary contact methods and/or devices associated with the user account (Kim, [0074]) with the motivation of utilizing a simple method across multiple levels of authorization for implementing recovery (e.g., as opposed to providing documentation, biometric information, etc., which may prove to be more complicated for users to be validated/verified).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Black and Kim with the motivation of increasing the security of the recovery process through multiple levels of authentication. 

	Regarding claim 16: Black teaches A method of recovering blockchain wallet items …, the method comprising:
	receiving, at the server from the user device, an indication that a key associated with for items stored in the user smart wallet the user smart wallet associated with the user account has been lost(Black, [0162-0165], where the system receives identity data for a customer and a request to restore a customer wallet. The received identity data for the customer may be verified by the system, and upon verification, the system may restore the customer wallet.
Although Black does not appear to explicitly state receiving an indication that the user account was lost, one of ordinary skill in the art would have been suggested by Black, [0183] (where the system may restore a customer wallet following the loss of the customer’s key), to have receive such an indication that the key was lost with the motivation of ensuring that a new transaction address is created based on the new private key for enhanced security purposes);
	instantiating, with the one or more processors, using the instantiation logic of the recovery agent, a recovery smart wallet located at a third blockchain address …; transferring, with the one or more processors, the items stored in the user smart wallet to the recovery smart wallet by executing a routine of recovery logic ((Black, [0182-0183], where the system restores a customer wallet by creating (i.e., “instantiating…using the instantiation logic of the recovery agent”) a new customer wallet and transferring assets from the old customer wallet to the new customer wallet, which includes creating a new key, address, or wallet in the event one or more old keys, addresses, and/or wallets are lost (i.e., “located at a third blockchain address”). Such steps may be embodied as machine-executable instructions to perform the disclosed steps (Black, [0277]) (i.e., “by executing a routine of the recovery logic”). See Black, [0007], where at least one processor is configured to restore the customer wallet (i.e., “by the one or more processors”))); and
	associating, with the one or more processors, the recovery smart wallet with the user account (Black, [0185], where a new transaction address is associated with the new customer wallet. See also Black, [0197], where a new public account key may be generated following the loss of the customer’s private account key on an old customer device).
	Black does not appear to explicitly teach [recovering blockchain wallet items] without a key; receiving, at one or more processors from a user device, log-in credentials associated with a user account, wherein: the user account is associated with a user smart wallet; the user smart wallet is located at a first blockchain address and comprises a recovery logic; and the recovery logic is configured to enable a recovery agent to transfer items stored in the user smart wallet without utilizing the key associated with the user smart wallet in response to receiving an indication that key associated with the user smart wallet has been lost; initiating, with the one or more processors, the recovery agent located at a second blockchain address; [and instantiating a recovery smart wallet located at a third blockchain address,] wherein the recovery agent is configured to provide the third blockchain address to the recovery logic.
	Kim teaches [recovering blockchain wallet items] without a key (see Kim, [0016] below);
receiving, at one or more processors from a user device, log-in credentials associated with a user account, wherein: the user account is associated with a user smart wallet; the user smart wallet is located at a first blockchain address and comprises a recovery logic (Kim, [0074], where identity information received with the recovery request, e.g., login credentials, can be utilized, e.g., the user identity can be verified using logged-in user account information (where the user account requesting the wallet recovery must be associated with the wallet). See Kim, [0040], where wallet parameters can be received from the recovery account, where wallet parameters include a blockchain address.
See Kim, [0065-0067] with regards to the wallet recovery process (i.e., “recovery logic”) including the wallet recovery request and wallet recovery address. See Kim, [0030], where the third party system may be implemented by one or more computer servers having at least one computer processor for executing machine-executable instructions to perform the disclosed steps (i.e., “at one or more processors”)); and
the recovery logic is configured to enable a recovery agent to transfer items stored in the user smart wallet (Kim, [0042-0043], where wallets are associated with one or more blockchain recovery accounts, and the wallet executes a set of operations upon receipt of messages signed by the recovery account, including initiating the recovery process (i.e., “recovery logic”), resulting in the transfer of the recovery deposit to the owner to the wallet (Kim, [0067-0068]). See Kim, [0022], where a third-party-managed wallet recovery scheme can use a recovery agent, held by the third party, which can authorize wallet key changes) without utilizing the key associated with the user smart wallet in response to receiving an indication that key associated with the user smart wallet has been lost (Kim, [0016], where the system receives a wallet recovery request from a user, and verifies the user identity as an owner of the wallet via, e.g., logged-in user account, user device verification, identity documentation, user credential verification, multi-factor authentication, etc. (i.e., “without utilizing a private key associated with the first smart contract in response to receiving a wallet recovery request”));
	initiating, with the one or more processors, the recovery agent located at a second blockchain address; [and instantiating a recovery smart wallet located at a third blockchain address,] wherein the recovery agent is configured to provide the third blockchain address to the recovery logic (Kim, [0065-0067], where a user’s wallet recovery request is received by a trusted third party system or owner or wallet (i.e., “second smart contract”), which then functions to initiate the recovery process (i.e., “initiating…the recovery agent located at a second blockchain address”). The wallet recovery request may include the wallet address (i.e., “provide the third blockchain address”). See Kim, [0022], where a third-party-managed wallet recovery scheme can use a recovery agent, held by the third party, which can authorize wallet key changes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Black and Kim (hereinafter “Black as modified”) with the motivation of ensuring that the user account requesting the wallet recovery is actually associated with the wallet. Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate Kim’s disclosure of not utilizing keys associated with the user smart wallet with the motivation of allowing wallet access to be restored to a verified wallet owner when wallet keys are partially or entirely lost or compromised (Kim, [0012]).

	Regarding claim 17: Black as modified teaches The method of claim 16, further comprising receiving, with the one or more processors, from a plurality of verifier smart contracts, a predetermined recovery phrase, wherein the verifier smart contracts and a recovery phrase are pre-established through the user smart wallet (Kim, [0073-0074], where the wallet receives at least a predetermined number of signed wallet recovery requests, each specifying the same set of new owner accounts (e.g., public owner keys or hashes thereof), each signed by a different owner key associated with a different owner account stored by the wallet. The user identity may be verified using multiple factors or channels (i.e., “multi-signal trigger”), e.g., multi-factor authentication using secondary contact methods and/or devices associated with the user account (i.e., “plurality of verifier smart contracts”)).
	Although Kim does not appear to explicitly state that the type of information sent from each of the plurality of verifier smart contracts is a “predetermined recovery phrase”, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The transmission of authentication information would have been performed the same regardless of the specific data involved (i.e., a pre-established recovery phrase as claimed, multi-factor authentication using secondary contact methods and/or devices as disclosed by Kim, or some other data involved in verification of identity to access protected data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Kim’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Black and Kim (hereinafter “Black as modified”) with the motivation of increasing the security of the recovery process through multiple levels of authentication.

	Regarding claim 19: Black as modified teaches The method of claim 18, further comprising receiving, with the one or more processors, from an organization associated with the recovery agent, a confirmation of user identity of an owner of the user account (Black, [0051], where a multi-party key splitting methodology may be utilized. See Black, [0062], where the trusted third party may be a financial institution, i.e., may be owned and operated by a credit union or bank. The trusted third party may be implemented on one or more computing devices to verify transactions between two parties, and may communicate with the identity services provider, e.g., during a process of creating a customer account. See Black, [0162-0163], where during the wallet recovery/restoration process, the identity data received from a customer device may be verified by, e.g., comparing received biometric data with previously stored biometric data from when the customer initially created their account). 

	Regarding claim 20: Black as modified teaches The method of claim 18, further comprising transferring, with the one or more processors, a portion of the one or more wallet items from the user smart wallet to the recovery agent (Black, [0116-0117], where a trusted third party may authorize certain transactions at the asset exchange in which assets are transferred from a custodial wallet to a new transaction address in the customer wallet).
	Although Black does not appear to explicitly state that the custodial wallet is utilized for purposes of recovery, one of ordinary skill in the art would have been suggested to have modified Black such that the custodial wallet is also utilized for wallet recovery (which is a form of asset transfer) (see also Black, [0186], where the trusted third party is also involved in wallet recovery; see also Black, [0222], where private keys may be transmitted to a customer device for either generating transaction addresses or wallet recovery) with the motivation of making the system less vulnerable to malicious attack since the keys for authorizing transactions are decentralized (Black, [0117]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
1 December 2022




    
        
            
        
            
    

    
        1 See, e.g., Electric Power Group, slip op. at 2 (“At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea”)